DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A Preliminary Amendment was filed on 1/13/2020.  Accordingly, an Office Action on the merits of claims 1-18 is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure fails to describe how the cutter is configured to cut the film sample into a plurality of film specimens and have the held film sample be stretched within the tensile testing system.  It is clear from the specification that either the entire sample or individual specimens are tested, but not both from the same sample.  Therefore, the cutter would not be used to cut the sample into specimens if the sample has already been tensile tested.  No interpretation can be made which would allow a review on the prior art, based on this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 11, the recitation of the limitation "one of the plurality of film specimens after the film specimen has been stretched” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Film specimens were not introduced until claim 8.
Furthermore, with respect to claim 11, the claim requires that film specimen has been stretched, yet claim 1 requires that the sample be stretched.  Therefore, it is unclear how both the sample and the specimen are stretched.  This appears to be two separate embodiments lumped into one claim.  No interpretation can be made which would allow a review on the prior art, based on this rejection.
Considering claim 17, the recitation of the limitation “wherein testing a physical characteristic of the film sample with the tensile testing system comprises testing the plurality of film specimens with the tensile testing system” is indefinite because it would already have been required by claim 15 that the entire sample be tested within the tensile testing system, but now the sample is to be cut and each specimen is tested within the tensile testing system.  is unclear how both the sample and the specimen are stretched.  This appears to be two separate embodiments lumped into one claim.  No interpretation can be made which would allow a review on the prior art, based on this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. (JP H05126705 A).
Considering claim 1, Koizumi discloses a system for analyzing a physical characteristic of a film sample, the system comprising: 
-  a material holder system 35 configured to hold the film sample TP (Figures 1-2C; [0007-8]); 
-  a tensile testing system 40 configured to stretch the film sample TP and determine a physical characteristic of the film sample (Figure 1; [0006]; [0009-10]; [0012-17]); and 
-  a movable system 30 coupled to the material holder system 35 and configured to move the held film sample TP to be analyzed or tested between stations ([0012-15]);
-  wherein the movable system 30 is configured to move the held film sample TP in the material holder system to the tensile testing system ([0012-17]).
Considering claim 4, Koizumi discloses that the material holder system 35 includes a vacuum suction system configured to hold the film sample through vacuum suction ([0008]).
Considering claim 5, Koizumi discloses that the testing system comprises at least a first gripper 45 and a second gripper 44, wherein the first gripper and second gripper are configured to hold the film sample TP therebetween (Figures 1 and 3; [0007]).
	Considering claim 6, Koizumi discloses that the first gripper 45 is movable with respect to the second gripper to stretch the film sample ([0009]; [0014]).
Considering claim 15, Koizumi discloses a method for analyzing a physical characteristic of a film sample, the method comprising: 
-  holding the film sample TP with a material holder system 35 connected to a movable system 30 ([0012-15]); 
-  testing a physical characteristic of the film sample with a tensile testing system 40 ([0012-17]); and 
-  moving the material holder system 35 holding the film sample TP to the tensile testing system with the movable system 30 ([0012-17]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP H05126705 A) in view of Scott et al. (U.S. Patent 4,606,230) and Fuchigami et al. (JP H0755669).
Considering claim 2, Koizumi fails to explicitly disclose a computer configured to control the movable system, the material holder system and the tensile testing system.
	However, Scott teaches the use of a computer system configured to control a movable system 18 and a tensile testing system 2 (Figure 9; Column 3, line 25 - Column 4, line 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a computer to control various aspects of an automated tensile testing system including a movable system and the tensile testing system, as taught by Scott, in the invention by Koizumi.  The motivation for doing so is to provide automation without intervention by an operator, as disclosed by Scott (Column 1, lines 44-51).
	The invention by Koizumi, as modified by Scott, fails to disclose a computer additionally controlling the material holder system, as Koizumi fails to explicitly provide a computer for control the suction in the material holder system.
	However, Fuchigami teaches the use of a control device 12 which controls a movable system 7 (Figures 1 and 7; [0035-36]) and vacuum suction conveyance material holder system (Figures 1 and 3; [0016-19]); wherein the single control device 12 controls all aspects of the system to provide automation ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computer to control each of the movable system, the material holder system and the tensile testing system as taught by Fuchigami, in the invention by Koizumi, as modified by Scott.  The motivation for doing so is to provide full automation, as suggested by both Scott and Fuchigami.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP H05126705 A) in view of Krimpmann (PG-PUB 2014/0079525).
Considering claim 3, Koizumi discloses a system having 3 degrees of freedom (vertical, lateral, rotation), but fails to explicitly disclose that the movable system comprises an articulating-arm robotic arm system.
However, Krimpmann teaches the use of an articulating-arm robotic arm system for moving a material holder system configured to hold film samples (Figures 1-7; [0030-37]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the articulating-arm robotic arm system of Krimpmann in the invention by Koizumi.  The motivation for doing so is to provide a full range of motion to various locations rather than one fixed path, thus increasing the usefulness of the combination.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP H05126705 A) in view of Scott et al. (U.S. Patent 4,606,230).
	Considering claim 7, Koizumi discloses an elongation measuring device, but fails to disclose a load cell configured to measure forces applied to the first gripper or the second gripper during stretching of the film sample.
	However, Scott teaches the use of a load cell 10 configured to measure forces applied to a first or second gripper during stretching of a sample in addition to an elongation measuring device 12 (Figure 9; Column 3, lines 30-43).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a load cell to measure the force applied to the sample during stretching as taught by Scott, in the invention by Koizumi.  The motivation for doing so, as understood in the art, is to provide a stress-strain curve for extracting important material property information.
Considering claim 16, Koizumi discloses that testing a physical characteristic of the film sample comprises: 
-  gripping a first portion of the film sample in a first gripper of the tensile testing system (Figures 1 and 3; [0007]; [0009]; [0014]); 
-  gripping a second portion of the film sample in a second gripper of the tensile testing system (Figures 1 and 3; [0007]; [0009]; [0014]); and 
-  moving the first gripper and the second gripper with respect to one another to stretch the film sample (Figures 1 and 3; [0007]; [0009]; [0014]).
Koizumi discloses an elongation measuring device, but fails to disclose measuring forces applied to the first gripper or the second gripper during stretching of the film sample.
	However, Scott teaches the use of a load cell 10 configured to measure forces applied to a first or second gripper during stretching of a sample in addition to an elongation measuring device 12 (Figure 9; Column 3, lines 30-43).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the force applied to the sample during stretching as taught by Scott, in the invention by Koizumi.  The motivation for doing so, as understood in the art, is to provide a stress-strain curve for extracting important material property information.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP H05126705 A) in view of Fuchigami et al. (JP H0755669).
	Considering claim 12, Koizumi fails to disclose a material thickness measurement system configured to measure a thickness of the film sample.
	However, Fuchigami teaches the use of a material thickness measurement system 4 measuring the thickness of a film sample (Figure 4; [0012]; [0020-24]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a thickness measurement system for measuring a thickness of a film sample, as taught by Fuchigami, in the invention by Koizumi.  The motivation for doing so is to provide an indication of cross-sectional area of the film sample as an aide in the determination of tensile strength of the film.
	Considering claim 13, Koizumi fails to disclose a material image analyzer system 9 configured to detect a defect in the film sample (Figure 7; [0035]; [0038-41]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a material image analyzer system configured to detect a defect in a film sample, as taught by Fuchigami, in the invention by Koizumi.  The motivation for doing so is to provide an indication of cross-sectional area of the film sample as an aide in the determination of tensile strength of the film.
	Considering claim 14, Koizumi fails to disclose that the image analyzer system is configured to measure a width of the film sample (Figure 7; [0035]; [0038-41]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a material image analyzer system configured to detect a defect in a film sample, as taught by Fuchigami, in the invention by Koizumi.  The motivation for doing so is to provide an indication of cross-sectional area of the film sample as an aide in the determination of tensile strength of the film.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 21, 2022